Name: Commission Regulation (EC) NoÃ 750/2008 of 30Ã July 2008 amending Regulation (EC) NoÃ 414/2008 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1255/1999 as regards the granting of private storage aid for certain cheeses in the 2008/09 storage period
 Type: Regulation
 Subject Matter: agricultural structures and production;  distributive trades;  agricultural policy;  processed agricultural produce
 Date Published: nan

 31.7.2008 EN Official Journal of the European Union L 202/44 COMMISSION REGULATION (EC) No 750/2008 of 30 July 2008 amending Regulation (EC) No 414/2008 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards the granting of private storage aid for certain cheeses in the 2008/09 storage period THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43 thereof, in conjunction with Article 4, Whereas: (1) Commission Regulation (EC) No 414/2008 (2) sets up in its Annex the list of the cheeses eligible for private storage aid in the 2008/09 storage period. (2) Romanian authorities requested the participation in the private storage aid scheme for certain cheeses in the 2008/09 storage period. (3) On basis of the Romanian request and the current market situation for long-keeping cheeses, the Annex to Regulation (EC) No 414/2008 should include some Romanian long-keeping cheeses whose market situation may be supported by the private storage, for a quantity which may stabilise the cheese market. (4) Regulation (EC) No 414/2008 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 414/2008 shall be replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. Regulation as last amended by Commission Regulation (EC) No 510/2008 (OJ L 149, 7.6.2008, p. 61). (2) OJ L 125, 9.5.2008, p. 17. ANNEX ANNEX Categories of cheeses Quantities eligible for aid Minimum age for cheeses Period of entry into storage Period of removal from storage French long-keeping cheeses:  protected designation of origin Beaufort and ComtÃ © cheeses,  Label Rouge  Emmental grand cru,  class A or B Emmental and GruyÃ ¨re cheeses, 16 000 t 10 days From 1 June to 30 September 2008 From 1 October 2008 to 31 March 2009 German long-keeping cheeses: MarkenkÃ ¤se  or Klasse fein  Emmentaler/BergkÃ ¤se 1 000 t 10 days From 1 June to 30 September 2008 From 1 October 2008 to 31 March 2009 Irish long-keeping cheeses: Irish long-keeping cheese Emmental, special grade 900 t 10 days From 1 June to 30 September 2008 From 1 October 2008 to 31 March 2009 Austrian long-keeping cheeses: 1. GÃ ¼teklasse Emmentaler/BergkÃ ¤se/AlpkÃ ¤se 1 700 t 10 days From 1 June to 30 September 2008 From 1 October 2008 to 31 March 2009 Finnish long-keeping cheeses: I luokka  1 700 t 10 days From 1 June to 30 September 2008 From 1 October 2008 to 31 March 2009 Swedish long-keeping cheeses: VÃ ¤sterbotten/PrÃ ¤stost/Svecia/GrevÃ ©  1 700 t 10 days From 1 June to 30 September 2008 From 1 October 2008 to 31 March 2009 Polish long-keeping cheeses: Podlaski/Piwny/Ementalski/Ser Corregio/Bursztyn/Wielkopolski  3 000 t 10 days From 1 June to 30 September 2008 From 1 October 2008 to 31 March 2009 Slovenian long-keeping cheeses: Ementalec/Zbrinc  200 t 10 days From 1 June to 30 September 2008 From 1 October 2008 to 31 March 2009 Lithuanian long-keeping cheeses: Goja/DÃ ¾iugas  700 t 10 days From 1 June to 30 September 2008 From 1 October 2008 to 31 March 2009 Latvian long-keeping cheeses: Rigamond, EmentÃ les tipa un Ekstra klases siers  500 t 10 days From 1 June to 30 September 2008 From 1 October 2008 to 31 March 2009 Hungarian long-keeping cheeses: HajdÃ º  300 t 10 days From 1 June to 30 September 2008 From 1 October 2008 to 31 March 2009 Pecorino Romano 19 000 t 90 days and produced after 1 October 2007 From 1 June to 31 December 2008 Before 31 March 2009 Kefalotyri and Kasseri made from sheep's or goat's milk or a mixture of the two 2 500 t 90 days and produced after 30 November 2007 From 1 June to 30 November 2008 Before 31 March 2009 Romanian long-keeping cheeses: CaÃcaval Dobrogea, CaÃcaval RucÃ r, CaÃcaval Dalia, BrÃ ¢nza Trapist, BrÃ ¢nza Cedar and Emmental 500 t 10 days From 1 August to 30 September 2008 From 1 October 2008 to 31 March 2009